VW PwWN bP

Case 1:20-cv-10120-RGS Document 1 Filed 01/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

Margaret V. Powell
V.

MBTA

Replevin

The petitioner is not a resident of Massachusetts, but is a citizen of the United States.

The petitioner was arrested by the MBTA police on November 26", 2019.

The petitioner attempted to retrieve her personal property on or about December 12.

The petitioner found a number of her possessions damaged, and some items missing.

The petitioner showed a lieutenant of the MBTA police the damage to some of her possession at
that time.

The petitioner was not permitted to inspect all of her belongings at the time of retrieval, but was
forced to leave.

The petitioner found her ‘duck’s back’ backpack cover totally destroyed, and a second brand new
‘duck’s back’ underneath the first, damaged. The petitioner's month old jacket was damaged, as
was an older jacket.

The petitioner found her 4-year-old flash drive containing highly valuable, incriminating evidence,
shoe laces, pants draw string, knife, camp “footprint” and bivouac bag, missing altogether.

Wherefore, the petitioner requests the immediate return of all of these items that were in the
sole possession of the MBTA police for the entirety of her incarceration.

Pro Se

Margaret V. Powell

 

ud Oy

Ae cuid 1G Tk Wwe
mA Edy DANTE tl
AAO S$ may is

TITEL

orth
Case 1:20-cv-10120-RGS Document 1 Filed 01/21/20 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

AFFIDAVIT

The Petitioner asserts that she holds no possessions of any significant value, has no income and
has no real estate. She requests to proceed in “Forma Pauperus” (?)

The Petitioner requests the court provide her with counsel as she does not have the

wherewithal to provide counsel on her own behalf.

Pro Se

Margaret V. Powell

  
